DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Claims 1-20 are presented for examination. Applicant filed a request for continued examination (“RCE”) on 02/24/2021 amending independent claims 1, 11, and 20. In light of Applicant’s amendment, Examiner has withdrawn the previous § 101 rejection. Examiner has, however, established new § 101 rejection for claims 1-20 in the instant Office action. 

Response to Arguments
 



Examiner has carefully considered Applicant’s arguments directed to the previous § 101 rejection of claims 1-20, but finds them moot in view of new § 101 rejection Examiner has established for claims 1-20 in the instant Office action that is necessitated by Applicant’s amendment of independent claims 1, 11, and 20.   

Claim Rejections - 35 USC § 101




35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-10 is a system and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 11-19 is a series of steps, which is method (i.e., a process), which is also one of the statutory categories of invention. Still further, the claimed invention of claim 20 is a computer storage which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of providing a transaction credit. The creation of a system, method, and computer readable medium providing a transaction credit as recited in the independent claims 1, 11, and 20, belongs to certain methods of organizing human activity (i.e., commercial interactions – sales activities) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 11, and 20, which sets forth or describes the recited abstract idea, are: “determining to approve the request for transaction credit” (claims 1, 11, and 20) and “creating a transaction credit account” (claims 1, 11, and 20) steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 11, and 20, recite additional limitations: “the computer system comprising a reception processor, a decision processor, a response processor, and one or more sets of instructions encoded on a non-transitory computer-readable medium” (claims 1 and 11), “a non-transitory computer-readable medium containing one or more sets of encoded instructions which, when executed by a computer system's computer processors, the computer system comprising a reception processor, a decision processor, a response processor” (claim 20), “an application programming interface” (claims 1, 11, and 20), “an accessible resource encoded in the non-transitory computer-readable medium to interface with the reception processor, the decision processor, and the response processor of the system” (claims 1, 11, and 20), and “the reception, decision, and response processors interfacing with each other” (claims 1, 11, and 20). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “receiving a transaction credit request, wherein the transaction credit request is an activation or redemption transaction associated with a product and the transaction credit is associated with the product in a catalog of products available in the accessible resource” (claims 1, 11, and 20) limitation recites insignificant extra solution activity (for example, data gathering). Further, “distributing the approved transaction credit and/or an alternate see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 11, and 20, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	









Step 2B of the Test: The additional elements of independent claims 1, 11, and 20, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. Applicant’s Specification describes these additional elements in following terms.
[0052] Turning now to FIG. 1, an embodiment of a system 100 for accepting at least one request 102 for determining approval of and distributing at least one transaction credit (TC) and/or at least one alternate message 136 is disclosed. An alternate message may include a distribution that is not a TC, or that is a rejection or an error message(s) related to a request, as well as messages supplementary or complimentary to distributing a TC, such as but not limited to greeting cards, product information, special offers or advertisements. In an embodiment, the system 100 comprises a processor 106 configured to accept a request 102 which may be received through an application programming interface 104. The request 102 may be received through at least one application programming interface 104 enabled to facilitate access, communication, interface, interaction, and/or use of at least one component, function, element and/or aspect, etc. of at least one processor 106 and/or at least one application 116, as disclosed herein, 

[0053] Each processor 106-112 and each application 116-124 of the system 100 as embodied by FIG. 1 is capable to interface with any other processor or application of the system to coincidentally receive a user request, create a customer account, issue a user token verify sufficient prepayment or account credit line for requested a TC, approve and distribute a TC, and notification of same, to at least one user or third party. The processors 108-

This is a description of a general-purpose computer. Therefore, the additional elements of independent claims 1, 11, and 20, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 11, and 20, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-10 depend on independent claim 1; and dependent claims 12-19 depend on independent claim 11. The elements in dependent claims 2-10 and 12-19, which set forth or describe the abstract idea, are: “the reception processor is configured to receive the request from a third party communicating with the system through a communication network of a client to the system that is authorized to communicate with the system” (claims 2 and 12 – insignificant extra solution activity), “the transaction credit request can be made via selection from a catalog of products available in the system accessible resource” (claim 3 – further narrowing down the abstract idea), “the accessible resource has not previously contained information about the third 
Conclusion of Dependent Claims Analysis: Dependent claims 2-10 and 12-19 do not correct the deficiencies of independent claims 1 and 11, and they are, thus, rejected on the same basis.


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nakfoor (2008/0133408 A1) discloses:

[0023] The customer subsystem 110 and/or authorization subsystem 130 may be associated with a user account, for example. The account may be configured for user authorized transactions. The user account may be a prepaid account, for example, and/or may be tied to another account, such as a credit card or bank account, for refreshing a balance. The account may be opened in conjunction with a card and/or with a virtual on-line representation of a card or account, for example. Information, such as an account number and a balance or value, may be associated with the account. A personal identification number and/or other identifier may be associated with the account. Additionally, a transaction identification number may be generated for a transaction based on the account number and the personal identification number. The transaction number may be used to identify and approve/deny a pending transaction, for example. 

























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619